DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Objections
Claim 6 is objected to because of the following informalities:  
Regarding Claim 6, the formula to determine the volume of concentration “Cv=(RT/α a LPt)·ln(I 0 /I)” is after the period “.” at the end of the claim, all the information and limitations of a claim have to finish with a period. The examiner request to amend Claim 6 to include the formula before the period. 

 Appropriate correction is required.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over DEGUCHI et al. (JP 2018017644 A) hereinafter Deguchi, in view of IRASAWA et al. (US 2017/0105626A1), hereafter Irasawa. [The Examiner notes that the mapping attributed to this reference (JP 2018017644 A) is in correlation to the machine translation of such]
Regarding Claim 1, DEGUCHI teach a concentration measurement device (Fig. 6 element 300, [0063] comprising: an electric unit (Fig. 6 the combination of elements 1, 9, 8, 11, 7, 10c and 10b) having a light source (Fig. 6 element 1) and a photodetector (Fig. 6 element 7); a fluid unit (Fig. 6 the combination of elements 3, 4, 4a, 4b, 4c, 6, 8a, 8A, 8b, 8B, 24 and 60) having a measurement cell (Fig. 6 element 4); and an optical fiber (Fig. 6 element 50a and 50b); connecting the electric unit (Fig. 6 the combination of elements 1, 9, 8, 11, 7, 10c and 10b) and the fluid unit (Fig. 6 the combination of elements 3, 4, 4a, 4b, 4c, 6, 8a, 8A, 8b, 8B, 24 and 60) the concentration measurement device being configured to measure a concentration of a fluid in the measurement cell by detecting with the photodetector a light incident on the measurement cell from the light source and emitted from the measurement cell [0018], in the electric unit (Fig. 6 the combination of elements 1, 9, 8, 11, 7, 10c and 10b)
DEGUCHI fail to teach wherein an optical connection part connected to the optical fiber and the light source or the photodetector are integrally provided in the electric unit.
Irasawa teach wherein an optical connection part (Fig. 1A-B element 43, [0061] is equivalent to Fig. 11B and 12 element 67 [0113]) connected to the optical fiber (Fig. 1A and 1B the combination of elements 42, 45 and 50) and the light source (Fig. 1B element 48) or the photodetector are integrally provided in the electric unit. (The optical connection and the light source are adjacent and attached to each other (Fig. 1B, 3 and 4 [0052])). Applicant in the specification [0036] define “integrally” as “the optical connection part and the light source 22 (or the photodetector 24) are adjacent and fixed to each other”. 

Deguchi and Irasawa are analogous art because they all disclose optical measurement device. Therefore, it would been obvious to a person having ordinary skill in the art before the effective filling day of the claimed invention to modify the electric unit (as taught by Deguchi) by using an optical connection part connected to the optical fiber and the light source or the photodetector are integrally provided in the electric unit (as taught by Irisawa) since advantageously using the light source module including the same of the present invention, it is possible to manufacture the optical fiber cable and the light source module at lower cost (Irisawa [0074]) The connection part integrally provided in the electric unit advantageously allow improved alignment of the light from/to the optical fiber from/to a light source AND/OR a photodetector.

Regarding Claim 2 Deguchi in the combination outlined above teach the concentration measurement device (Fig. 6 element 300, [0063]) according to claim 1 (as described above), 
Deguchi further teach the electric unit accommodate a light source (Fig. 6 element 1) and the photodetector (Fig. 6 element 7),  
Deguchi fail to teach wherein the electric unit comprises a housing. the optical connection part is disposed on an outer surface of the housing, and the light source or the photodetector is disposed on an inner surface of the housing adjacent to the optical connection part.
Irisawa teaches, wherein the electric unit comprises a housing (Fig. 1A element 46 [0061]), the optical connection part (Fig. 1 element 43, is equivalent to Fig. 11B and 12 element 67 [0113]) is disposed on an outer surface of the housing, and the light source (Fig. 1B element 48) or the photodetector is disposed on an inner surface of the housing adjacent to the optical connection part (Fig. 3 [0071])
 
Therefore, it would been obvious to a person having ordinary skill in the art before the effective filling day of the claimed invention to modify the electric unit (as taught by Deguchi) by wherein the electric unit comprises a housing. the optical connection part is disposed on an outer surface of the housing, and the light source or the photodetector is disposed on an inner surface of the housing adjacent to the optical connection part. (as taught by Irisawa) since advantageously the housing physically supports the electrical and optical connections external to the module and also provide protection from elements of nature (Irisawa [0020])

Regarding Claim 3 Deguchi in the combination outlined above teach the concentration measurement device (Fig. 6 element 300, [0063]) according to claim 1 (as describe above) comprising:
Deguchi further teach a first optical fiber (Fig. 6 element 50a) for connecting the light source (Fig. 6 element 1) and the measurement cell (Fig. 6 element 4); and a second optical fiber (Fig. 6 element 50b) for connecting the photodetector (Fig. 6 element 7) and the measurement cell (Fig. 6 element 4),
Deguchi fail to teach wherein the first optical fiber is connected to a first optical connection part integrally formed with the light source and the second optical fiber is connected to a second optical connection part integrally formed with the photodetector in the electric unit.
Irisawa teach wherein the first optical fiber (Fig. 1B the combination of elements 42, 45 and 50 [0061]) is connected to a first optical connection part (Fig. 1 element 43, is equivalent to Fig. 11B and 12 element 67 [0113]) integrally formed (The optical connection and the light source are adjacent and attached to each other (Fig. 1B, 3 and 4 [0062 and 0071]) with the light source (Fig. 1B element 48), and the second optical fiber is connected to a second optical connection part integrally formed with the photodetector in the electric unit. (The second optical connection part integrally form with the photodetector is a duplication of part of the first optical connection part integrally form with the light source as Irisawa teach in Fig. 1B, Deguchi as describe above teach that the second optical fiber and the photodetector are connected. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP 2144.04 section VI-B)

Therefore, it would been obvious to a person having ordinary skill in the art before the effective filling day of the claimed invention to modify the electric unit (as taught by Deguchi) wherein the first optical fiber is connected to a first optical connection part integrally formed with the light source and the second optical fiber is connected to a second optical connection part integrally formed with the photodetector in the electric unit (as taught by Irisawa) since advantageously using the light source module including the same of the present invention, it is possible to manufacture the optical fiber cable and the light source module at lower cost (Irisawa [0074]) the connection part integrally provided in the electric unit advantageously improved alignment of the light from/to the optical fiber from/to a light source AND/OR a photodetector.

 Regarding Claim 4 Deguchi in the combination outlined above teach the concentration measurement device (Fig. 6 element 300, [0063]) according to claim 3 (as describe above), 
Deguchi teach the first optical fiber (Fig. 6 element 50a) and the second optical fiber (Fig. 6 element 50b)
Deguchi fail to teach wherein both the first optical fiber and the second optical fiber are each provided with an optical fiber FC connector, the FC connector of the first optical fiber is detachably screwed and fixed to an outer peripheral screw of the first optical connection part, and the FC connector of the second optical fiber is detachably screwed and fixed to an outer peripheral screw of the second optical connection part.
Irisawa teach wherein the first optical fiber (Fig. 1B the combination of elements 42, 45 and 50 [0061]) is provided with an optical fiber FC connector (Fig. 1B element 44a, [0064], Fig. 11B element [116]), the FC connector of the first optical fiber is detachably screwed and fixed (Fig. 11A and 12 elements 57 “fastening screw 56b”) to an outer peripheral screw (Fig. 12 elements 68 and 68b) of the first optical connection part (Fig. 1A element 43, is equivalent to Fig. 11B and 12 element 67), 
the second optical fiber provided with an optical fiber FC connector and the FC connector of the second optical fiber is detachably screwed and fixed to an outer peripheral screw of the second optical connection part. (The second optical fiber provided with an optical fiber FC connector and the FC connector of the second optical fiber is detachably screwed and fixed to an outer peripheral screw of the second optical connection part is a duplication of part of the first optical fiber provided with an optical fiber FC connector and the FC connector of the first optical fiber is detachably screwed and fixed to an outer peripheral screw of the first optical connection part as Irisawa teach in Fig. 1A, 11b and 12 , Deguchi as describe above teach the first optical fiber (Fig. 6 element 50a) and the second optical fiber (Fig. 6 element 50b). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP 2144.04)

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over DEGUCHI et al. (JP 2018017644 A) in view of IRASAWA et al. (US2017/0105626A1), in further view of Brenner et. al. (US 2014/0341506 A1)

Regarding Claim 5 Deguchi in the combination outlined above teach the concentration measurement device (Fig. 6 element 300, [0063]) according to claim 3, 
Deguchi further teach wherein the light source (Fig. 6 element 1) includes a plurality of light-emitting diodes (Fig. 1 elements 12-15); a half mirror (Fig. 6 element 10b and 10c, The beam splitting element with 50% of reflection is functionally equivalent to a half mirror) irradiated with the light from the plurality of light-emitting diodes ([0034 and 0078] the light emitted from the light source 1 travel through 10b and 10c “half mirror” to the first optical fiber); and the photodetector (Fig. 6 element 7) has a photodiode (The measurement light detector and the reference light detector are photodiodes [0028])
Deguchi fail to teach a first condensing lens for receiving light from the half mirror, an end face of the first optical fiber connected to the first light connection part, facing the first condensing lens. 
and a second light condensing lens disposed in front of the photodiode, an end surface of the second optical fiber connected to the second optical connection part facing the second light condensing lens.
Irisawa teach a first condensing lens (Fig. 3, 11B and 12, element 62a [0113]), an end face of the first optical fiber (Fig. 3, 11B and 12, combination of elements 42, 45 and 50) connected to the first light connection part (Fig. 1A element 43, is equivalent to Fig. 11B and 12 element 67), facing the first condensing lens (Fig. 3, 11B and 12, element 62a), ([0113] the laser light L is condensed by the lens 62a provided in the cap 61b, and the condensed laser light L is incident from the incidence end surface of the optical fiber 50).
Brenner teach a second light condensing lens (Fig. 4 element “lens”, the condensing lens is a plano-convex lens [0028]) disposed in front of the photodetector, an end surface of the second optical fiber connected to the second optical connection part facing the second light condensing lens. (Fig. 4 [0028] the light from the fiber can travel in a path perpendicular to the board, through the coupler, and directly into the photodetector. The coupler may be, but is not limited to, molded in plastic. Alternatively, for example, the coupler could be machined or cast in metal. The lens could be, for example, a glass machined, glass molded, or plastic molded plano-convex lens, or could be a plastic or glass ball lens)
Deguchi, Irasawa and Brenner are analogous art because they all disclose optical devices. Therefore, it would been obvious to a person having ordinary skill in the art before the effective filling day of the claimed invention to modify the electric unit (as taught by Deguchi) by using a first condensing lens, an end face of the first optical fiber connected to the first light connection part, facing the first condensing lens (as taught by Irisawa) since advantageously using the light source module including the present invention, it is possible to manufacture the optical fiber cable and the light source at lower cost (Irisawa [0074]) the condensing lens allow to align the light rays into a straight path and to focus the light in to the optical fiber this configuration permits the maximum amount of light to reach the optical fiber. 
Therefore, it would been obvious to a person having ordinary skill in the art before the effective filling day of the claimed invention to modify the electric unit (as taught by Deguchi) by using a second light condensing lens disposed in front of the photodetector, an end surface of the second optical fiber connected to the second optical connection part facing the second light condensing lens. (as taught by Brenner) since advantageously the condensing lens allow to align the light rays into a straight path and to focus the light in to the optical fiber this configuration permits the maximum amount of light to reach the optical fiber. 


Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over DEGUCHI et al. (JP 2018017644 A) in view of IRASAWA et al. (US2017/0105626A1), in further view of Nagase et. al. (JP 2018025499 A) and in further view of Okada et. al. (JPH07103895A).  [The Examiner notes that the mapping attributed to this reference (JP 2018025499 A) is in correlation to the machine translation of such] [The Examiner notes that the mapping attributed to this reference (JPH07103895A) is in correlation to the machine translation of such]
Regarding Claim 6 Deguchi in the combination outlined above teach the concentration measurement device (Fig. 6 element 300, [0063]) according to claim 1, 
Deguchi further teach a temperature sensor (Fig. 1 element 11) for measuring the temperature of the gas flowing through the measurement cell; and
a processing unit (Fig. 1 element 8 “calculation part, PCB”) connected to the photodetector (Fig. 1 element 9), and the temperature sensor (Fig. 1 element 11),
wherein the fluid is a gas, and the processing unit (Fig. 1 element 8 “calculation part, PCB”)  is configured to determine a volume concentration Cv of the measurement gas (The concentration measuring device 100 can measure the concentration of gas[0045], “The calculation part 8 can calculate gas concentration C from the absorbance Aλ in accordance with Lambert-Beer's law expressed by Equation (1) Aλ=−log.sub.10(I/I.sub.0)=αLC” [0055])
in a mixed gas based on the following equation using an extinction coefficient as associated with the measurement gas, in the equation, I0 is an intensity of an incident light on the measurement cell [I.sub.0 is the intensity of incident light on the measuring cell [0056] , I is an intensity of light passing through the measurement cell (I is the intensity of light passing through the gas in the measuring cell [0056]) , R is a gas constant, T is a temperature of the gas in the measurement cell [0036], L is an optical path length of the measurement cell (“L is the optical path length (m) of the measuring cell” [0056]). (The calculation part 8 can measure absorbance Aλ at that absorption wavelength through frequency analysis of the detection signal received from the measurement light detector 7 and can further calculate gas concentration C from the absorbance Aλ in accordance with Lambert-Beer's law expressed by Equation Aλ=−log.sub.10(I/I.sub.0)=αLC [0055])

Deguchi fail to teach a pressure sensor for detecting the pressure of the gas flowing through the measurement cell; a processing unit connected to the pressure sensor and, R is a gas constant, and Pt is a pressure of the gas in the measurement cell.   Cv=(RT/α a LPt)·ln(I 0 /I)
	Nagase teach a pressure sensor (Fig. 3 element 20 [0008]) for detecting the pressure of the gas flowing through the measurement cell [0008]; a temperature sensor (Fig. 3 element 11) for measuring the temperature of the gas flowing through the measurement cell [0010]; and a processing unit (Fig. 3 element 8) connected to the photodetector (Fig. 3 element 7), the pressure sensor (Fig. 3 element 20), and the temperature sensor (Fig. 3 element 11), ([0044] The processing unit is connected to the photodetector, pressure sensor and temperature sensor) wherein the fluid is a gas (The fluid to be measure is a gas [0044]), and the processing unit is configured to determine a volume concentration Cv of the measurement gas in a mixed gas ( Fig. 1(a) show the volume of concentration of the fluid “gas” measured [0020], The gas concentration can be calculated) based on the following equation using an extinction coefficient as associated with the measurement gas (( Fig. 1(a) show  the molar extinction coefficient can be obtained by calculating the slope of the absorbance vs. concentration plot [0020]), in the equation, I0 is an intensity of an incident light on the measurement cell, I is an intensity of light passing through the measurement cell (The measurements of intensity “transmittance I and I0  [0021]) , R is a gas constant ([0021] gas constant on the equation) , T is a temperature of the gas in the measurement cell (temperature sensor for detecting the temperature of the fluid to be measured flowing in the flow path [0010]) , L is an optical path length of the measurement cell (Optical path length is measured [0009]), and Pt is a pressure of the gas in the measurement cell ([0019] Obtain the pressure inside the apparatus). Cv=(RT/α a LPt)·ln(I 0 /I)    (The equation is derived from the Lambert-Beer law [0039] and the “Ideal gas law PV=nRT” [0021] using the same variables as describe above)  
Nagase don’t explicit disclose the equation Cv=(RT/α a LPt)·ln(I 0 /I)    
	
However, Okada evidently disclose the equation [0038-0039]  [CO 2 ] = 100 (RT / P) (1 / εd) log (I 0 / I) is equivalent to the equation Cv=(RT/α a LPt)·ln(I 0 /I), pertains to carbon dioxide gas concentration and in which the Lambert-Beer law is applied.
Deguchi, Irasawa, Nagase and Okada are analogous art because they all optical measurement device. Therefore, it would been obvious to a person having ordinary skill in the art before the effective filling day of the claimed invention to modify the processing unit (as taught by Deguchi) by using a pressure sensor for detecting the pressure of the gas flowing through the measurement cell; a processing unit connected to the pressure sensor and, R is a gas constant, and Pt is a pressure of the gas in the measurement cell. (as taught by Nagase) since advantageously the present invention is to provide a concentration measuring apparatus capable of correctly measuring the concentration of gas using multiple factors not only the absorbance and increasing the accuracy of the measurement. (Nagase [0006-0007])

Therefore, it would been obvious to a person having ordinary skill in the art before the effective filling day of the claimed invention to modify the processing unit (as taught by Deguchi) by using the equation [CO 2] = 100 (RT / P) (1 / εd) log (I 0 / I) (as taught by Okada) since advantageously several gas can be detected in real time using this equation as the concentration of gas is measured. ([0006], Okada)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tyrrell et. al. (US 2016/0112144 A1), discloses wherein the first optical fiber is connected to a first optical connection part (Fig. 8 A-C element 21) integrally formed (couples, [0111]) with the light source (Fig. 4 element 13) and the second optical fiber is connected to a second optical connection part (Fig. 8 A-C element 21) integrally formed (couples, [0111]) with the photodetector (Fig. 5-7 element 14) in the electric unit. [0111] before the effective filing date anticipating the limitation of Claim 3. Using these combinations of elements in this invention advantageously eliminates lightning or fault surge hazards or any other phenomenon that can be carried by conductor capable of damaging the electrical inputs of a PLC or any other electrical based system. All of these hazards do not pass over optical cables. ([0022], Tyrrell)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS G PEREZ-GUZMAN whose telephone number is (571)272-3904. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS PEREZ-GUZMAN/           Examiner, Art Unit 2877            


/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872